Citation Nr: 1002596	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  09-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death and, if so, 
whether entitlement to the benefits on appeal is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1943 to 
November 1945.  He died in July 1999; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An April 2000 rating decision denied the appellant's claim 
of entitlement to service connection for the cause of the 
Veteran's death.  The appellant was notified of her 
appellate rights, but did not file a notice of 
disagreement within one year of the rating decision.

2.	Evidence received since the April 2000 rating decision is 
not cumulative of the evidence of record at the time of 
the April 2000 denial, relates to an unestablished fact 
necessary to substantiate the claim of service connection 
for a the cause of the Veteran's death and raises a 
reasonable possibility of substantiating the appellant's 
claim.



CONCLUSIONS OF LAW

1.	The April 2000 rating decision which denied the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.	Evidence received since the April 2000 rating decision in 
connection with appellant's claim of entitlement to 
service connection for the cause of the Veteran's death is 
new and material and the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2009).  
As the issue of whether new and material evidence has been 
received has been resolved in the appellant's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

The RO initially denied the appellant's claim of service 
connection for the cause of Veteran's death in April 2000.  
The RO considered the appellant's initial claim for benefits 
and the Veteran's death certificate.  The RO determined that 
service connection for the cause of the Veteran's death was 
not warranted because the evidence did not indicate a 
service-connected disorder proximately caused the Veteran's 
death nor was a listed cause of the Veteran's death 
etiologically related to his active service.  The appellant 
was notified of this decision and of her procedural and 
appellate rights by letter in April 2000.  She did not 
complete an appeal of this decision.  Thus, it is final. 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the appellant 
filed her claim seeking to reopen in October 2006, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2009).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the April 2000 RO decision 
includes private treatment records and the etiological 
opinion of a private physician.  Significantly, the private 
physician opines that the Veteran's hypertension and heart 
disease could have been caused by the missions the Veteran 
flew in the Air Force in World War II.  As noted above, the 
RO found no etiological link between the Veteran's heart 
disease, the cause of his death, and his active service at 
the time the appellant's original claim was denied.

The Board concludes that the private medical opinion 
submitted by the appellant is new and material with respect 
to the issue of service connection for the cause of the 
Veteran's death.  It was not previously of record at the time 
of the April 2000 rating decision.  It is not cumulative of 
prior records because it provides an indication that the 
cause of the Veteran's death is etiologically related to his 
active service.  Previously, the record contained no such 
evidence.  The evidence is therefore relevant and probative 
and raises a reasonable possibility of substantiating the 
claim.  This private medical opinion, presumed credible, 
bears substantially upon the specific matters under 
consideration as it relates to an unestablished fact 
necessary to substantiate the claim and raise a reasonable 
possibility of substantiating the claim.  Consequently, the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened; to this extent only, the claim 
is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the appellant's 
claim for service connection for the cause of the Veteran's 
death.

In support of her claim, the appellant submitted VA Form 21-
4142, Authorization and Consent to Release Information, 
authorizing the release of treatment records from Dr. Oommen 
of Alma, Michigan.  However, there is no indication VA has 
attempted to obtain these records.  As such, a remand, with 
unfortunate delay, is necessary for VA to retrieve these 
potentially relevant records.  Further, the Board observes 
the record is unclear as to whether the Veteran received 
treatment at a VA facility during his lifetime.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on 
remand, VA must undertake efforts to acquire such documents.  
See 38 U.S.C.A. § 5103A(b).

Finally, as discussed above, the appellant has submitted a 
private opinion from Dr. Oommen indicating a possible 
etiological link between missions the Veteran flew for the 
Air Force in World War II and the development of his 
hypertension and heart disease.  As this statement raises the 
possibility that the Veteran's heart disease was caused by 
the circumstance of his active military service, a VA medical 
opinion should be obtained to determine whether there is an 
etiological relationship between the cause of the Veteran's 
death, cardiac arrhythmia due to coronary artery disease, and 
his active service, to include air missions flown during 
World War II.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The appellant should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to VA, 
for all private treatment records relevant 
to the Veteran's treatment for a heart 
disorder.  In addition, the appellant 
should be requested to identify any 
treatment the Veteran may have received at 
a VA facility.  The AOJ should then obtain 
any relevant treatment records identified 
by the appellant.

2.	After the above development has been 
completed and all obtained records are 
associated with the claims file, the 
expanded record should be forwarded to a 
VA examiner to determine if the Veteran's 
cardiac arrhythmia with coronary artery 
disease was etiologically related to his 
active service.  The examiner is 
instructed to review the claims file and 
the record should indicate that such a 
review was undertaken.  Thereafter, the 
examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
cardiac arrhythmia with coronary artery 
disease is etiologically related to his 
active service, including missions flown 
during World War II.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the appellant's claim based on the 
entirety of the evidence.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


